DETAILED ACTION
This office action is in response to the communication dated 21 October 2022 concerning application 16/222,959 filed on 17 December 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-33 are pending and currently under consideration for patentability; claims 1, 2, 4, 16, 22, 27, and 30 have been amended; claim 33 has been added as a new claim. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 21 October 2022 has been acknowledged and considered by the Examiner.

Response to Arguments
Applicant’s arguments dated 21 October 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended the independent claim to further recite that the flexible shaft is configured to be implanted adjacent to a nerve in the peripheral nervous system and that the stimulation system is configured to determine a relative measure of a location of the implantable device using the segmented electrodes.  The Examiner has addressed the amended limitations in the updated text below.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 8, 10-13, 17-20, 23, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano et al. (US 2016/0030666 A1) in view of Hahn et al. (US 2016/0375237 A1), Tischendorf et al. (US 2014/0163580 A1), and Litt et al. (US 2011/0054583 A1).
Regarding claim 1, Regarding claim 1, Lozano describes a stimulation system ([0062]) comprising 
an implantable device (figure 1B; [0020]) comprising 
a flexible shaft (stimulation lead 14 with connecting portion 16) having a proximal end and a distal end (figure 1B; proximal end located near stimulation source 12 and distal end located near electrodes 18), and at least one electrode along the distal end (figure 1B: 18), wherein the flexible shaft is configured to be implanted adjacent to a nerve in a peripheral nervous system ([0056])
an implantable neuromodulation stimulator (figure 1B: 12) having a housing (shown in figure 1B) that is disposed along and integral with the proximal end of the flexible shaft, wherein the housing of the INS and the proximal end of the flexible shaft are a unitary structure ([0020]: “the probe and the signal generator or source can be incorporated together, wherein the signal generator and probe are formed into a unitary or single unit, such unit may comprise, one, two or more electrodes”)
an external device comprising a transmitter (figure 1B: 22)
Regarding claim 1, although Lozano describes that “wireless transmitter 22 transmits the control signals and power to the wireless receiver of stimulation source 12” ([0064]), including the use of a wireless link 24, Lozano does not explicitly disclose wherein the external device comprises a battery and an antenna.  Lozano also does not explicitly disclose wherein the flexible shaft comprises a plurality of tines extending therefrom at a position along the flexible shaft proximal of the at least one electrode, wherein the at least one electrode comprises at least one set of segmented electrodes, and wherein the stimulation system is configured to determine a relative measure of a location of the implantable device using the at least one set of segmented electrodes to assist in placement of the implantable device.  
However, Hahn also describes a stimulation system comprising an implantable device and an external device (figure 10), including wherein the external device comprises a battery and an antenna ([0081] - [0082]).  Hahn further describes wherein the device is configured to be implanted adjacent to a nerve in a peripheral nervous system ([0003] - [0004]) and wherein the distal end of the shaft contains at least one electrode, wherein the at least one electrode comprises at least one set of segmented electrodes ([0063] - [0064]).   As Hahn is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a battery, antenna, and segmented electrodes, similar to the elements described by Hahn, when using the stimulation system described by Lozano, as doing so advantageously allows the resulting system to better transmit control signals and power to the receiver of the stimulation source, as is a goal of Lozano’s device ([0064]).  Making such modifications also allows the resulting system to provide a larger variety of stimulation currents to the user via the segmented electrodes.  
Similarly, Tischendorf also describes an implantable neurostimulation system ([0011]), including a flexible shaft comprising a plurality of tines extending therefrom (figure 1F, [0086]).  Tischendorf further describes wherein the plurality of tines may be located at a position proximal of the at least one electrode (figure 30, [0172]).  As Tischendorf is also directed towards implantable neurostimulators and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate tines and position them in a manner described by Tischendorf when using the device suggested by Lozano and Hahn, as doing so advantageously allows the resulting system to remain anchored in place once positioned in the proper area.  
Similarly, Litt also describes an implantable neurostimulation system ([0014] - [0015]), including wherein the system is configured to determine a relative measure of a location of the implantable device using the electrodes to assist in placement of the implantable device ([0014], [0017], [0063]).  As Litt is also directed towards implantable stimulation devices and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a location tracking feature similar to that described by Litt when using the device suggested by Lozano, Hahn, and Tischendorf, as doing so advantageously allows the resulting device to be maneuvered and positioned as needed in order to provide a desired stimulation therapy.  
Regarding claim 2, Lozano further describes wherein the external device transmits one or more of power and data to the implantable neuromodulation stimulator ([0064]). 
Regarding claim 3, Lozano further describes wherein the external device transmits power and data to the implantable neuromodulation stimulator ([0064]).
Regarding claim 4, Hahn further describes wherein the external device comprises an interface to control therapy ([0085]).
Regarding claim 5, both Lozano and Hahn disclose that the implantable device is configured to be implanted in the patient (Lozano: [0020]; Hahn: [0037]).  Although neither Lozano nor Hahn explicitly disclose the period of time for which the implantable device is configured to be implanted in the patient, the Examiner respectfully submits that the options of “less than 1 month” and “at least 1 month,” as recited in the pending claims, covers the entire range of possible times for how long the implantable device is implanted in the patient.  As a result, the Examiner respectfully submits that the implantable devices described by Lozano and Hann are configured to be implanted in the patient for a time period of “less than 1 month” or “at least 1 month.” 
Regarding claim 7, Hahn further describes wherein the external device comprises a housing that is hermetically or non-hermetically sealed ([0085], the programming unit can be part of the telemetry unit, which can have a form similar to a pager, cellular phone, or remote control, all of which the Examiner submits have some form of a sealed housing).  
Regarding claim 8, Lozano further describes wherein the external device comprises a housing (Lozano: figure 1B), and Tischendorf further describes wherein a housing provides a water-resistant barrier (Tischendorf: [0118], figure 9).  Although Tischendorf describes the water-resistant barrier as a feature of the housing of the implantable medical device 300, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a housing with a water-resistant barrier on the external device, as doing so advantageously protects the internal electronics of the external device from moisture-induced damage.  
Regarding claim 10, Hahn further describes wherein the flexible shaft is cylindrical and has a paddle shaped distal end ([0039]).
Regarding claim 11, Hahn further describes wherein the at least one electrode comprises two or more electrodes including longitudinal and lateral spans to cover concurrent stimulation sites (figure 1). 
Regarding claim 12, Lozano in view of Hahn suggests the stimulation system according to claim 11, including wherein the at least one electrode comprises twelve independently programmable electrodes (Hahn: [0044]).  Neither Lozano nor Hahn explicitly provide an embodiment of twelve electrodes across three columns.  However, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to arrange the electrodes described by Hahn as twelve electrodes in three columns, as doing so would be a matter of rearranging the electrodes without modifying the operation of the overall stimulation system, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 13, Hahn further describes wherein the flexible shaft has a length that correlates to the anatomical positioning of the implantable device ([0060]). 
Regarding claim 17, Hahn further describes wherein the implantable neuromodulation stimulator comprises an implantable battery and an implantable antenna that comprises a printed circuit board antenna ([0080]). 
Regarding claim 18, Lozano in view of Hahn suggests the stimulation system according to claim 17, including both the implantable antenna and the implantable battery (Hahn: [0080]), but Lozano and Hahn do not explicitly disclose wherein the implantable antenna surrounds the implantable battery.  However, the Examiner respectfully submits that, as Hahn discloses all of the structural elements of an implantable antenna and an implantable battery within an implantable neuromodulation stimulator, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to arrange the implantable antenna such that it surrounds the implantable battery, as doing so would be a matter of rearranging the known elements within the implantable neuromodulation stimulator without modifying the operation of the overall stimulation system, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04).  
Regarding claim 19, Hahn further describes wherein the at least one electrode comprises a plurality of sets of segmented electrodes and the plurality of sets of segmented electrodes comprises a first set and a second set, and wherein the first and second sets of segmented electrodes are positioned at different longitudinal positions along the flexible shaft ([0063] - [0065]).
Regarding claim 20, Hahn further describes wherein the at least one set of segmented electrodes are configured to focus and steer current delivery ([0062]). 
Regarding claim 23, Hahn further describes a communication device configured to define the therapy to be delivered by the system or modify the therapy to be delivered by the system ([0084]). 
Regarding claim 31, Lozano further describes wherein the implantable neuromodulation stimulator is configured to provide stimulation to treat chronic pain ([0006] - [0007]).

Claims 6, 14, 16, 24, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, and Litt, further in view of Khalil et al. (US 2015/0321002 A1).   
Regarding claim 6, Lozano in view of Hahn, Tischendorf, and Litt suggests the stimulation system according to claim 1.  Lozano, Hahn, Tischendorf, and Litt do not explicitly disclose wherein the implantable neuromodulation stimulator comprises non-adjustable functional parameters.  However, Khalil also describes a stimulation system comprising an implantable device and an external device (figure 1), including wherein the implantable neuromodulation stimulator comprises non-adjustable functional parameters ([0052] - [0053]).  As Khalil is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the feature of having non-programmable functional parameters, similar to those described by Khalil, when using the device described by Lozano, Hahn, Tischendorf, and Litt, as doing so advantageously allows the resulting device to ensure that some critical operating parameters are not mistakenly adjusted by the user.  
Regarding claim 14, Khalil further describes wherein the implantable neuromodulation stimulator is configured to provide bilateral stimulation and/or unilateral stimulation at multiple target locations ([0064], multiple proximal lead ends).
Regarding claim 16, Khalil further describes wherein the external device is configured to gather information regarding the implantable neuromodulation stimulator ([0084]). 
Regarding claim 24, Khalil further describes wherein the communication device comprises a smart phone 202. 
Regarding claim 29, Khalil further describes wherein the communication device is configured to gather patient feedback and wherein the system adjusts the stimulation based on the gathered patient feedback ([0089] - 0090]).
 Regarding claim 32, Khalil further describes wherein the implantable device further comprises one or more anchors configured to extend from the flexible shaft ([0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, and Litt, further in view of Chang (US 2014/0346078 A1). 
Regarding claim 9, Lozano in view of Hahn, Tischendorf, and Litt suggests the stimulation system according to claim 1, but Lozano, Hahn, Tischendorf, and Litt do not explicitly disclose wherein the external device comprises at least one encapsulant configured to reduce moisture ingress.  Chang also describes housings for devices similar to those described by Hahn, including the use of least one encapsulant configured to reduce moisture ingress ([0037]).  As Hahn describes external programmable devices and Chang describes housings for similar devices, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate an encapsulant configured to reduce moisture ingress, as described by Chang, when using the system described by Lozano, Hahn, Tischendorf, and Litt, as doing so advantageously protects the external device from moisture-induced damage.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, Litt, and Khalil, further in view of Schmitz et al. (US 2014/0107709 A1).
Regarding claim 15, Lozano in view of Hahn, Tischendorf, Litt, and Khalil suggests the stimulation system according to claim 14, including multiple target locations (Khalil: [0064]), but Lozano, Hahn, Tischendorf, Litt, and Khalil do not explicitly disclose wherein the multiple target locations comprise multiple locations within multiple foramina.  Schmitz also describes stimulation systems, including the use of multiple target locations within multiple foramina ([0201], [0213]).  As Schmitz is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate multiple target locations within multiple foramina, as described by Schmitz, when using the system described by Lozano, Hahn, Tischendorf, Litt, and Khalil, as doing so advantageously allows the resulting system to provide therapy to multiple locations with minimal rearranging of the stimulation system.  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, and Litt, further in view of Jaax et al. (US 2014/0277282 A1).
Regarding claim 21, Lozano in view of Hahn, Tischendorf, and Litt suggests the stimulation system according to claim 19, but Lozano, Hahn, Tischendorf, and Litt do not explicitly disclose wherein the at least one set of segmented electrodes comprise a first segment configured to provide stimulation energy and a second segment configured to record Evoked Compound Action Potentials.  However, Jaax also describes stimulation systems, including a first segment of electrodes configured to provide stimulation energy and a second segment of electrodes configured to record evoked compound action potentials ([0044], a first set electrodes to evoke CAPs and a second set of electrodes to measure the evoked CAPs).  As Jaax is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a first segment of electrodes configured to provide stimulation energy and a second segment of electrodes configured to record evoked compound action potentials, as described by Jaax, when using the system described by Lozano, Hahn, Tischendorf, and Litt, as doing so advantageously allows the resulting system to monitor and adjust a patient’s therapy as needed.  
Regarding claim 22, Jaax further describes wherein the system is configured to determine the relative measure of the location of the implantable device using the recorded ECAPs ([0041], the eCAP measurements can be used to account for changes in the location of the lead due to postural changes or lead migration, [0045], [0047]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, and Litt, further in view of Echarri et al. (US 2002/0140399 A1).
Regarding claim 25, Lozano in view of Hahn, Tischendorf, and Litt suggests the stimulation system according to claim 23, including a charger that sends information to the implantable neuromodulator stimulator (Hahn: [0084]), but Lozano, Hahn, Tischendorf, and Litt do not explicitly disclose a charger base, wherein the communication device transmits information to the charger base, wherein the charger receives the information from the charger base.  Echarri also describes a stimulation system, including the use of a charger base 20, wherein a communication device transmits information to the charger base (figures 1 and 3; [0040], [0042]), wherein the charger receives the information from the charger base (figures 1 and 3; [0040], [0042]).  As Echarri is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a charger base as described by Echarri when using the system described by Lozano, Hahn, Tischendorf, and Litt, as doing so advantageously allows the resulting system to reliably monitor the stimulator and transmit information to the stimulator as needed.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, Litt, and Echarri, further in view of Khalil.   
Regarding claim 25, Lozano in view of Hahn, Tischendorf, Litt, and Echarri suggests the stimulation system according to claim 25, but Lozano, Hahn, Tischendorf, Litt, and Echarri do not explicitly disclose wherein the implantable neuromodulation stimulator comprises an implantable battery, wherein the charger is configured to collect battery statistics from the implantable neuromodulation stimulator during charging of the implantable battery.  However, Khalil also describes a stimulation system comprising an implantable device and an external device (figure 1), including wherein the implantable neuromodulation stimulator comprises an implantable battery 108 wherein the charger is configured to collect battery statistics from the implantable neuromodulation stimulator during charging of the implantable battery ([0072], [0084] - [0086]).  As Khalil is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate battery features similar to those described by Khalil when using the system described by Lozano, Hahn, Tischendorf, Litt, and Echarri, as doing so provides a more intelligent charging system and the ability to monitor usage while charging the implantable device. 
 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, Litt, Echarri, and Khalil, further in view of Grandhe et al. (US 2016/0136443 A1).  
Regarding claim 27, Lozano in view of Hahn, Tischendorf, Litt, Echarri, and Khalil suggests the stimulation system according to claim 26, but Lozano, Hahn, Tischendorf, Litt, Echarri, and Khalil do not explicitly disclose wherein the charger is configured to upload the battery statistics to a server via a wired and/or wireless link.  However, Grandhe also describes stimulation systems, including wherein the system is configured to upload statistics to a server via a wired and/or wireless link (figures 3A and 3B; [0040]).  As Grandhe is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a server as described by Grandhe when using the system described by Lozano, Hahn, Tischendorf, Litt, Echarri, and Khalil, as doing so advantageously allows the resulting system to remotely store information while keeping the overall device design as minimally bulky as possible.  
Regarding claim 28, Grandhe further describes wherein the server comprises a remote cloud server (figures 3A and 3B). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lozano in view of Hahn, Tischendorf, Litt, and Khalil, further in view of John (US 2014/0371515 A1).
Regarding claim 30, Lozano in view of Hahn, Tischendorf, Litt, and Khalil suggests the stimulation system according to claim 29, but Lozano, Hahn, Tischendorf, Litt, and Khalil do not explicitly disclose wherein stimulation adjustment is further based on one or more of time of day information and activity information.  John also describes stimulation systems, including wherein stimulation adjustment is based on time of day information ([0032]).  As John is also directed towards stimulation systems and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate time-based updating of stimulation parameters, similar to that described by John, when using the system described by Lozano, Hahn, Tischendorf, Litt, and Khalil, as doing so advantageously allows the resulting system to dynamically adjust the stimulation parameters as needed to deliver optimal therapy to the patient. 

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but the claim would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  
The prior art of record does not disclose or suggest determining the relative location of an implantable device using a set of segmented electrodes and electromyography.  Although the prior art describes, in general, using electrodes to determine the relative location of an implantable device, as discussed in the above text, the prior art does not disclose or suggest further using electromyography in order to make this determination. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792